DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekelsky (US Pub. No. 2016/0216304).
Regarding claims 1-4 and 8, Sekelsky teaches a method for performing a utility inspection, the method comprising:
obtaining, by a computer system, current magnetic signature date for at least one electrical set;
comparing, by the computer system, the current magnetic signature data to a model describing an expected change in the electrical asset’s magnetic signature over time (para. 53, the magnetic field measured by the magnetometer can be compared to a threshold, wherein the threshold represent an acceptable range, i.e. an expected change in the transmission line’s magnetic signature over time);

wherein the model comprises at least magnetic signature data indicative of a properly function state-of-wear of the at least one electrical asset (the threshold) [claim 2];
wherein determining the state-of-wear comprises identifying, by the computer system, a magnetic anomaly within at least one electrical asset based on the comparison (para. 53) [claim 3];
requesting additional sensor data in respond to identifying the magnetic anomaly (para. 58, ll. 1-5) [claim 4];
wherein the computing system comprises a computing system of an unmanned aerial vehicle (para. 36) [claim 8];
Regarding claims 10-13 and 17-20, Sekelsky teaches a computing system comprising:
	a memory (implicit);
	one or more processing circuits configured to: 
	obtain a current magnetic signature date for at least one electrical asset;
compare the current magnetic signature date to a model describing an expected change in the electrical asset’s magnetic signature over time (para. 53, the magnetic field measured by the magnetometer can be compared to a threshold, wherein the threshold represent an acceptable range and/or an expected change in the transmission line’s magnetic signature over time);
determine a current state-of-wear of the at least one electrical asset based on the comparison to the model (para. 53);
wherein the model comprises at least magnetic signature data indicative of a properly functioning state-of-wear of the at least one electrical asset (the threshold) [claims 11 & 19];

the processing circuitry further configured to request additional sensor data in respond to identifying the magnetic anomaly (para. 58, ll. 1-5) [claim 13]; and
wherein the computing system comprises a computing system of an unmanned aerial vehicle (para. 36) [claim 17].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekelsky in view of Castillo-Effen et al. (US Pub. No. 2017/0329307 cited in IDS).
Regarding claim 9, Sekelsky teaches all the claimed limitations except for generating a repair or replace recommendation based on the determined state-of-wear. Castillo-Effen teaches a method for performing a utility inspection comprises generating a repair or replace recommendation based on the determined state-of-wear (para. 57). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of generating a repair or replace recommendation within said inspection method in order to reduce the likelihood of poor performance in the at least one electrical asset.
Allowable Subject Matter
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852